 SOUTHWEST REGIONAL C
OUNCIL OF CARPENTERS
 21 Southwest Regional Council of Carpenters and Ca
r-penters Local Union No. 1506 United Brothe
r-hood of Carpenters and Joiners of America 
and
 Held Properties, Inc. 
and
 The Laser Institute for 
Dermatology & European Skin Care.
  Case 31
ŒCCŒ2115 and 31
ŒCCŒ2117
 Oct
ober 27, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 This case concerns whether the Respondent U
nions v
i-olated Section 8(b)(4)(ii)(B) of the Act by displa
ying 
large, stationary banners proclaiming a ﬁlabor di
sputeﬂ at 
the business locations of a secondary employer.
1 The 
judge found that these banner displays violated Se
ction 
8(b)(4)(ii)(B) of the Act because they were akin to pic
k-eting and constituted threats, coercion, or restraint with 
an unlawful cease
-doing
-business
 obje
ctive.
 The Board has considered the decision and the r
ecord 
in light of the exceptions and briefs and has d
ecided to 
reject the judge™s conclusions consistent with our recent 
decisions in 
Carpenters Local 1506 (El
iason & Knuth of 
Arizona), 
355 NLRB 
797 (2010), 
Carpenters Local 1506 
(AGC San Diego Cha
pter), 
355 NLRB 
1137 (2010) 
(AGC
), and for the reasons stated below.  In 
El
iason
, supra, we co
ncluded that the union™s display of large 
stationary ba
nners did not violate Section 8(b)(4)(ii)(B) 
of the Act. 
 We find that the banner di
splays in this case 
were, for all relevant purposes, the same as the conduct 
found lawful in 
Eliason
. We address only one aspect of this case:  whether 
picketing that preceded the banner display in this case 
creates any meaningfu
l factual distinction from 
El
iason
.  Here, the Union engaged in area standards pic
keting 5 
days before it began displaying the banner.  The judge 
found that the picketing occurred in the plaza between 
two office buildings and in front of both entrances to 
the 

building containing the office of se
condary employer and 
Charging Party Laser Institute for Derm
atology and E
u-ropean Skin Care.  The picket signs ident
ified only the 
primary employer, Gingerich Construction.  The banners, 
in contrast, were displayed in
 front of the entrance to the 
plaza, 50 feet from the entrance to the building, and 
named only the secondary employer, Laser Institute for 
Dermatology.  There is no evidence that the prior picke
t-1 On April 2, 2004, Administrative Law Judge Burton Litvack i
ssue
d 
the attached decision.  The Charging Party and the R
espondent each 
filed exceptions and a supporting brief, and the General Cou
nsel filed 
cross
-exceptions and a supporting brief.  The Charging Party filed an 
answe
ring brief to the Respondent™s exceptions
, and the Respondent 
filed an answering brief to the General Counsel™s cross
-exceptions.
 ing or the subsequent banner display caused any emplo
y-ees to 
cease work.
 The General Counsel does not allege that the prior 
picketing was unlawful or that it would have b
ecome 
unlawful if it had continued.  Nor does the General 
Counsel allege that the prior picketing made the banner 
displays unlawful. Applying 
Elias
on, and well
-established Board doctrine, we conclude that there was 
no violation of the Act.
 1.  This case is most closely analogous to dec
isions in 
which the otherwise lawful distribution of han
dbil
ls was 
preceded by picketing.  
In such cases decided afte
r Ed-ward J. DeBartolo Corp. v. Florida Gulf Coast Building 

Trades Council
, 485 U.S. 568 (1988),
2 the Board has 
uniformly held that prior picketing does not render ot
h-erwise lawful distribution of handbills unlawful.
3  In-deed, handbilling has been found law
ful even when it 
immediately followed 
unlawful 
secondary picketing.
4  We find in this case that, just as prior picke
ting does not 
render the peac
eful distribution of handbills coercive, it 
does not render the peaceful display of st
ationary banners 
coercive
. 2.  In 
Eliason
, we distinguished a number of prior ca
s-es in which the Board had found conduct not contai
ning 
all the elements of traditional, ambulatory picketing ne
v-ertheless to be recognitional ﬁpicketingﬂ barred by Se
c-tion 8(b)(7), on the grounds that
 the u
nions in the earlier 
cases had engaged in picketing prior to the acti
vity at 
issue while there was no prior picketing in 
El
iason
.5  2 As discussed in 
Eliason
, supra, slip op. at 11
Œ12, the Court in 
De-Bartolo
 held that the distribution of handbills urging customers not to 
patronize a secondary emplo
yer did not violate Sec. 8(b)(4)(ii)(B).
 3 See 
Service Employees Local 525 (General Maintenance Se
rvice 
Co.)
, 329 NLRB 638, 681 (1999), enfd. 52 Fed. Appx. 357 (9th Cir. 
2002) (ﬁ[T]he Board has posited that han
dbilling is not to be regarded 
as coercive sim
ply because picketing either precedes or follows it, even 
where no hiatus occurs between the two.ﬂ).
 4 For example, in 
Laborers Local 332 (CDG, Inc.)
, 305 NLRB 298 
(1991), about 100 union members handbilled for 2 days at the entrances 
to an office building
.  A week later, after a brief period of handbilling 
in the morning, 300 to 400 persons, many carrying signs, held a 30
-minute rally in which they marched around the building, blocking all 

entrances.  After the rally, 20 members remained to distribute hand
bills.  
The Board found that the march and rally constituted unlawful picke
t-ing, but that the handbilling before and after the rally was lawful.  Id. at 

298, 304
Œ305.  See also 
Operating Engineers Local 139 (Oak Co
n-
struction)
, 226 NLRB 759, 759
Œ760 (1976) 
(pre
-DeBartolo
 case hol
d-
ing that simultaneous picketing and handbilling were unlawful, but 

handbilling that co
ntinued after the picketing ceased was lawful under 
the publicity proviso).
 5 Sec. 8(b)(7) proscribes recognitional picketing by a union under 
any
 of the following conditions: where the employer has lawfully re
c-ognized another union; where the picketing union has lost a valid ele
c-tion in the preceding 12 months; and
Šsubject to a proviso for inform
a-tional picketing
Šwhere the picketing has been conduc
ted wit
hout a 
representation petition being filed within a reasonable period of time, 
not to exceed 30 days from the commencement of the picke
ting.
 356 NLRB No. 11
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 22 There 
was
 prior picketing in this case, but it was area
-standards picketing and not recogn
itional picketing go
v-erned b
y Section 8(b)(7).  Properly conducted area
-standards picketing is lawful, and there are no lim
itations 
on how long it may continue.
6  By contrast, in the 8(b)(7) 
cases cited in 
Eliason
, the unions, which the Board d
e-termined were acting with a recognition
al o
bject, could 
not lawfully have continued picketing.
7  
Thus, the co
n-duct at issue in those cases served as a means of circu
m-venting the statutory limitations on recognitional picke
t-ing
Šof continuing to obtain the benefits of picketing 
after it became un
lawful without engaging in conduct 
displaying all the elements of traditional picke
ting.  
Moreover, in the 8(b)(7) cases, the picke
ting involved 
signs that named only the primary employer and the later 
conduct co
ntinued to be expressly directed at the same
 primary employer (indeed, often using the same picket 
signs but without accompanying patrolling).  Thus, the 

Board, explicitly or implicitly, found that the unions in 
these prior cases intended their conduct to o
perate as a 
signal to employees to continue
 to honor the prior picket 
lines.
8 For all of these reasons, we conclude that the prior 
picketing in this case does not distinguish the facts here 
from those in 
Eliason
.9  To rule otherwise, we would 
have to conclude that the lawful display of the banner 
somehow became unlawful because it was pr
eceded by 
picketing which was 
not alleged to be unla
wful and 
6 ﬁThe law is settled that if a union pickets using a sign which on its 
face is aimed at forcing an employer
, which in fact pays substa
ndard 
wages, to conform to area standards, . . . the picketing is lawful unless 
there is independent evidence to controvert the Union™s overt represe
n-
tations of its objective.ﬂ  
Carpenters Local 1622 (Paul E. Iacono Stru
c-tural En
gineer, Inc.)
, 250 NLRB 416, 418 (1980);
 Giant Food Markets
, 241 NLRB 727, 728 (1979), order set aside on other grounds 633 F.2d 
18 (6th Cir. 1980).
 7 See 
NLRB v. United Furniture Workers
, 337 F.2d 936, 938 (2d Cir. 
1964) (union had lost a valid election w
ithin the last 12 months); 
Law-rence Typographical Union No. 570 (Kansas Color Press)
, 169 NLRB 
279, 284 (1968), enfd. 402 F.2d 452 (10th Cir. 1968) (same); 
Lumber 
& Sawmill Workers Local 2797 (Stoltze Land & Lu
mber Co.)
, 156 
NLRB 388, 394 (1965) (same); 
Teamsters Local 812 (Woodward M
o-
tors)
, 135 NLRB 851 (1962), enfd. 314 F.2d 53 (2d Cir. 1963) (same); 
Mine Wor
kers Local 1329 (Alpine Constr. Corp.)
, 276 NLRB 415, 431 
(1985), vacated 812 F.2d 741 (D.C. Cir. 1987) (union failed to file a 

representation petiti
on within 30 days).
 8 It apparently was understood as such in 
Woodward Motors
, supra.  
When the union stopped its ambulatory picketing and i
nstead posted 
two picket signs in a sno
wbank at the company™s entrance, deliveries 
were interrupted when drivers ref
used to pass the picket signs.  135 
NLRB at 857.
 9 Having concluded that the banner displays did not ﬁthreaten, c
o-
erce, or restrainﬂ the secondary employer and therefore did not vi
olate 
Sec. 8(b)(4)(ii)(B), we need not reach Charging Party Held Properties™
 exception to the judge™s finding that, under common
-law agency pri
n-
ciples, Respondent Southwest Regional Council of Ca
rpenters was not 
legally responsible for the banner di
splays.
 could have lawfully continued.  We see no b
asis in law 
or logic for such an outcome.
 ORDER
 The complaint is dismissed.
  MEMBER 
HAYES
, dissenting.
 The banne
ring activity at issue in this case is esse
ntial-ly the same as in
 Carpenters Local
 1506 (Eliason & 
Knuth
 of Arizona)
, 355 NLRB 
797 (2010).  For the re
a-sons fully set forth in the joint dissent in that case, I 
would find a viol
ation here.
1  The bannering in
volves the 
placement of union agents holding large banners prox
i-mate to the pre
mises of neutral employers who are doing 
business with an employer who is the primary ta
rget in a 
labor dispute with the Respondents.  The pr
edominate 
element of such bannering 
is confrontational conduct, 
rather than persuasive speech, designed to pr
omote a 
total boycott of the neutral employers bus
iness, and 
thereby to further an objective of forcing those emplo
y-ers to cease doing business with the primary e
mployer in 
the labor 
dispute.  Like picketing, this banne
ring activity 
is the pr
ecise evil that Congress intended to outlaw 
through Section 8(b)(4)(ii)(B), and the proscri
ption of 
this conduct raises no constitutional concerns.  I ther
e-fore dissent from my colleagues™ failure 
to enforce the 
Act as i
ntended.
  Katherine B. Mankin, Esq., 
for the General Counsel.
 Gerald V. Selvo, Esq. (DeCarlo, Connor & Selvo), 
of Los A
n-geles, California, for the Respo
ndents.
 Jonathan A. Goldstein, Esq. (Goldstein, Kennedy & P
etito), 
of 
Los Angeles
, California, for Held Pro
perties, Inc.
 Karen L. Stephenson, Esq. (Katten, Muchin, Zavis & Rose
n-man), 
of Los Angeles, California, for The Laser Inst
itute for 
Dermatology & European Skin Care.
 DECISION
 STATEMENT OF THE 
CASE
 BURTON 
LITVACK
, Administrative La
w Judge.  Held Prope
r-ties, Inc. (Held)
 filed the original and amended unfair labor 
practice charges in Case 31
ŒCCŒ2115 on Septe
mber 10 and 18, 
2003, respectively, and the orig
inal and amended unfair labor 
practice charges in Case 31
ŒCCŒ2117 were filed by T
he Laser 
Institute for Dermatology & European Skin Care (Laser Inst
i-tute) 
on September 11 and 18, 2003, respectively.  Based upon 
investigations of the above unfair labor practice charges on 
September 23, 2003, the Regional Director for R
egion 31 of the 
National Labor Relations Board (the Board), issued a consol
i-dated complaint, alleging that Southwest Regional Council of 
Carpenters (
Respondent Regional Council)
 and Carpenters 
1 Unlike in 
Eliason
, the bannering here was preceded by picke
ting.  
While I
 would find the bannering unlawful even in the absence of pic
k-
eting, the occurrence of picketing soon before or after banne
ring serves 
to underscore the common coercive a
spects of the two activities.
                                                                                                                        SOUTHWEST REGIONAL C
OUNCIL OF CARPENTERS
 23 Local Union No. 1506, United Brotherhood of Ca
rpenters and 
Joiners of America (Re
spondent Local 1506) and t
ogether 
called Respondents, engaged in, and are engaging in, an unfair 
labor practice within the meaning of Section 8(b)(4)(ii)(B) of 
the National Labor Relations Act (the Act).  Each Respo
ndent 
filed an answer, denying the commis
sion of the a
lleged unfair 
labor practice.  Purs
uant to a notice of hearing, a trial was held 
before the above
-named administrative law judge on N
ovember 
3, 2003,
1 in Los Angeles, Califo
rnia.  At the trial, all parties 
were afforded the right to call witne
sses, to cross
-examine wi
t-nesses, to offer into the record all relevant documentary ev
i-dence, to a
rgue legal positions orally, and to file posthearing 

briefs.  The latter documents were filed by counsel for the Ge
n-
eral Counsel, counsel for Held, and cou
nsel for Respondents, 
and each brief has been closely exa
mined.  Accordingly, based 
upon the entire record herein, i
ncluding the posthearing briefs 
and my observation of the testimonial demeanor of the wi
tnes
s-es, I make the following
 FINDINGS OF 
FACT
 I.  JURI
SDICTION
 At all times material herein, Held, with an office and pr
imary 
place of business located in Los Angeles, California, has been 
engaged in business as a property management real estate br
o-kerage and a licensed contractor.  During the 12
-month period
 immediately preceding the issuance of the consolidated co
m-plaint, in connection with its above
-described business oper
a-tions, Held purchased and r
eceived goods and products, valued 
in excess of $50,000, directly from suppliers located outside the 
State of
 California.  R
espondents admit that Held is, and has 
been at all times material herein, an employer engaged in co
m-merce or in an indu
stry affecting commerce within the meaning 
of Section 2(2), (6), and (7) of the Act.
 At all times material herein, Laser I
nstitute, which has an o
f-fice and principle place of business, located at 2021 Santa Mo
n-ica Boulevard, Santa Monica, California, has been e
ngaged in 
the business of providing a spe
ctrum of services for skin care 
and beauty.  In connection with its business
 oper
ations, during 
the 12
-month period immediately preceding issuance of the 
consolidated complaint, Laser Institute pu
rchased and received 
goods and products, valued in excess of $50,000, directly from 
suppliers located outside the State of Cal
ifornia.  
Respondents 
admit th
at, at all times material here
, Laser Inst
itute has been an 
employer engaged in commerce or in an indu
stry affecting 
commerce within the meaning of Section 2(2), (6), and (7) of 

the Act.
 II.  LABOR ORGANIZATIONS
 Respondent Regional Coun
cil and R
espondent Local 1506 
each admits that, at all times material herein, it has been a labor 
organization within the meaning of Section 2(5) of the Act.
 III.  THE ISSUES
 The consolidated complaint alleges that, since in or about 
February 2003, Held ha
s been engaged as a general contra
ctor 
to perform expansion/construction work at an office suite l
ocat-1 Unless otherwise stated, all events herein occurred du
ring 2003.
 ed in an office building at 2021 Santa Monica Boul
evard in 
Santa Monica, California, which is owned by Medical Assoc
i-ates, d/b/a Medical Centre of Santa M
onica (Medical 
Assoc
i-ates
); that the lessee of the above
-office suite in the buil
ding 
located at 2021 Santa Monica Boulevard, is Laser Institute; 
that, in connection with the construction work, Held contracted 
with Gingerich Construction to perform drywall
 services in the 
office suite; that, at all times material herein, Respondents have 

been engaged in a primary labor dispute with Gingerich Co
n-struction; that, at no mat
erial time herein, have Respondents 
been engaged in a primary labor dispute with Held, L
aser Inst
i-tute, or Medical Associates; and that, from September 8, 2003
 through, at least, September 23, 2003, Respondents e
ngaged in 
conduct, violative of Section 8(b)(4)(ii)(B) of the Act, by, in 

furtherance of their labor dispute with Gingerich Co
nstruc
tion, 
displaying a ba
nner at the building located at 2021 Santa Mo
n-ica Boulevard, which states: ﬁLABOR DISPUTEﬂ and 

ﬁSHAME ON LASER INSTITUTE FOR DERMATOLOGY & 
EUROPEAN SKIN CARE.ﬂ  The consolidated complaint fu
r-ther alleges that the displaying of the abov
e banner const
ituted 
signal picketing and that, in the above
-described ci
rcumstances, 
the language of the banner constituted fraud
ulent, unprotected 
speech.  Respondents deny the commission of the alleged u
n-
fair labor practice and contend that displa
ying t
he banner did 
not constitute picketing and that the wording of the banner was 
privileged by the first amen
dment to the Constitution of the 
United States.
 IV.  THE ALLEGED UNFAIR L
ABOR PRACTICE
 A.  The Facts
2 Santa Monica Boulevard, a portion of which runs 
through 
Santa Monica, California, is a major Los Angeles area east
-west thoroug
hfare, which is subject to heavy vehicular traffic in 
both directions, and St. John™s Hospital is located near the i
n-tersection of 21st Street and Santa Monica Boulevard in Sant
a Monica on the northside of Santa Monica Boulevard.  Directly 
to the west of the hospital and adjacent to it is the office buil
d-ing, located at 2021 Santa Monica Boulevard (the 2021 buil
d-ing), which is owned by Medical Assoc
iates; to the west of the 
2021 
building and separated by a plaza area, in which are two 
planted areas, is another office building, the address of which is 
2001 Santa Monica Boulevard; and sep
arate parking structures 
are l
ocated behind the 2021 building and the office building at 
2001 Sa
nta Monica Boulevard.  There are three entrances to the 
2021 building
Ša front e
ntrance off the public sidewalk on 
Santa Monica Boulevard, an entrance from the plaza, which 
leads into the lobby area, and an entrance to the second floor of 
the building from 
the parking garage.  D
irectly across Santa 
Monica Boulevard from the 2021 buil
ding is a public parking 
lot.
 Held manages the 2021 building and enforces all lease 
agreements for Medical A
ssociates, and there are between 30 
and 50 tenants, presumably either 
all doctors or others offe
ring 
2 The facts herein are based upon stipulations of the parties and u
n-
controverted testimony.  In this circu
mstance and, inasmuch as neither 
appeared to be inherently incredible, I credit and rely upon the test
imo-
ny of Robert Held and Dr. Ava Sham
ban.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 24 medical services, in the building. Dr. Ava Shamban, who has a 
medical degree and is a board
-certified dermatologist, is the 
lessee of a suite of offices located on the sixth floor of the 2021 
building, does business under the
 name, The Laser Inst
itute For 
Dermatology & European Skin Care, and is engaged in provi
d-ing a ﬁspectrumﬂ of services for skin care and beauty.  All cl
i-ents, visitors, and suppliers of Laser Inst
itute must enter the 
2021 building through the lobby and take
 the elevator to the 
sixth floor.
3  Pursuant to a lease expansion agreement between 
Laser Institute and Med
ical Associates, in or about February, 
acting as a general contractor, Held commenced performance of 

an expansion/construction pr
oject at the Laser I
nstitute™s office 
suite (the jobsite).  The purpose of this project was to i
ncrease 
the square 
footage of the existing office space of Laser Inst
i-tute™s office suite.  In connection with the expansion project, 

Held contracted with various subcontractors, i
ncluding Gi
n-gerich Construction, to perform construction work; the latter™s 
contract concerned the performance of drywall services for the 
expansion pr
oject.
4  Gingerich Construction™s employees 
worked at the jobsite from August until October 15, and their
 normal hours of work were from midnight through 10 a.m.
5  Neither Held nor Laser Institute employs individuals working 
as carpe
nters.
 While Respondent Regional Council denied such a di
spute, 
Respondent Local 1506
6 admitted that it has been e
ngaged in a 
primary labor dispute with Gingerich Construction.  In this 
regard, early in the morning on September 3, Robert Held, the 
president of Held, received a telephone call, informing him that 

there was picketing activity at the 2021 building.  He immed
i-ately drov
e to the 2021 building, and, a
rriving at approximately 
10, Held observed ﬁ40 plus or minus people picke
ting counter
-clockwise on the [plaza], making a lot of noises and distu
rb-
ances.  Creating a distra
ction for the patients and staff.ﬂ  The 
individuals wer
e marc
hing in the plaza area ﬁbetween the two 
buildings and in front of both entrancesﬂ to the 2021 building, 

and they were carr
ying placards, which read, ﬁGINGERICH
ŠUNFAIR to CARPENTERS UNION 1506
ŠNOT PAYING 
AREA STANDARD WAGES AND FRINGE BENEFITSﬂ and 

yelling ﬁGingerich is a rat.ﬂ  Inasmuch as the picketing a
p-peared to be disrupting the traffic flow into the entrances to the 
2021 building, Held telephoned the police, and police officers 
eve
ntually arrived at the site of the picketing.  Twenty minutes 
late
r, Held met with one of the pic
kets, Rick Whittey, and a 
3 There is no direct entrance from the parking garage to the sixth 
floor of the 2021 building.
 4 Held, Laser Institute, Medical Associates, and Gingerich are pe
r-sons engaged in commerce or in industries affec
ting commerce within 
the meaning of Sec. 8(
b)(4) of the Act.
 5 There is no evidence that Respondents ever attempted to asce
rtain 
the working hours for Gingerich Constru
ction™s employees.
 6 The parties stipulated that Respondent Local 1506 does not negot
i-ate its own collective
-bargaining agreements 
and that all colle
ctive
-bargaining agreements, which are binding upon affiliates of Respo
nd-
ent Regional Council, including Respondent Local 1506, are negot
iated 
by Respondent R
egional Council itself.  Nevertheless, there is no re
c-ord evidence to suggest th
at Respondents are an
ything but separate 
entities.
 police officer.  Whittey
7 handed Held a bus
iness card, which 
read, ﬁRick Whittey, Business Represent
ative
ŠSouthwest 
Regional Council of Carpenters, United Brotherhood of Ca
r-penters & Joiners of Ameri
ca,ﬂ and Held asked him ﬁ. . . why 
he was picketing. . . .  He told me that he wanted for me to quit 

doing business with Gingerich and start doing business with 
only union contractors, union ca
rpenters. . . .  I told him that I 
used both union and non
-unio
n and I pick the lowest [sic] qual
i-fied contractor.ﬂ  Also, as a police officer had gone up to Laser 
Inst
itute™s offices and confirmed that Gingerich Construction™s 
employees were no longer working that day, Held asked Whi
t-tey why he was picketing, ﬁ. . . 
and he said that he needed proof 
that they were not there.  I told him that [Gingerich Constru
c-tion™s employees] usually worked from mi
dnight until about 
10:00 in the morning.ﬂ  During cross
-examination, Held admi
t-ted not confirming his statement to Whitte
y with a letter and 
recalled Whittey using the term, area standards, during their 
conversation.  On the latter point, Held r
ecalled Whittey saying 
that ﬁhe thought that Gingerich was not paying the same wages 
that a union was.ﬂ
 The parties stipulated that,
 commencing 5 days later, on Se
p-tember 8, and continuing until October 15, from a
pproximately 
9 a.m. until 3 p.m. on each Monday through Friday during this 

time period, Respondent Local 1506 di
splayed a banner on the 
public sidewalk on the northside of San
ta Monica Boul
evard 
between 20th
 Street and 21st
 Street in Santa Monica.  The ba
n-ner, which was a
pproximately 20 feet by 4 feet in size, was 
erected each day directly in front of the plaza area between the 
building at 2001 Santa Monica Boulevard and the 20
21 buil
d-ing.  At this location, the banner was in front of the plaza e
n-trance to the 2021 building and 50 feet from the front door 
entrance, and Respondents admit that the placement of the ba
n-ner was selected so as to maximize exp
osure to the general 
publi
c, including passing pedestrians, cl
ients, patients, vendors, 
and motorists.
8  As it had no base or ﬁfeet,ﬂ each day, at least 
three bearers, who were either e
mployed by or were members 
of Respondent Local 1506, were necessary in order to hold the 

banner e
rect, and, except for staggered break periods, these 
three individ
uals performed their display functions throughout 
the entire day.  Once the ba
nner was erected at the beginning of 
each day, it was not moved, and it remained st
ationary until 
taken down.  T
here is no record evidence that Rick Whittey or 
any individual, employed by Respondent Regional Council, 
ever was in the vicinity of, or participated in, the di
splaying of 
the banner.
 The banner itself was white and on it were the words 
ﬁLABOR DISPUTEﬂ in 
black 
2-foot capital letters and 
ﬁSHAME ON LASER INSTITUTE FOR DERMATOLOGYﬂ 
7 The parties stipulated that Whittey is a business representative e
m-ployed by Respondent Regional Council; that, with respect to the ba
n-
nering, Whittey worked as an agent of Respondent Local 1506 but did 
not occupy any of the offices in Local 1506; that, while working as an 
agent for Respondent Local 1506, Whittey™s full salary was paid by 

Respondent R
egional Council; and that, when performing work for 
Respondent Local 1506, the latter did not reimburse Re
spondent R
e-gional Council for Whittey™s time.
 8 As St. John™s Hospital is located adjacent to the 2021 buil
ding, this 
area is a particularly heavy vehicular and pedestrian traffic area.
                                                                                                                        SOUTHWEST REGIONAL C
OUNCIL OF CARPENTERS
 25 in red two
-foot capital letters.  Also, the banner bearers distri
b-uted handbills to pedestrians, who passed by the banner.  The 
handbills, one white and one teal in color, depict a
 rat gna
wing 
through an American flag and read, in part, as follows:
  A rat is a contractor that does not pay all of its e
m-ployees prevailing wage, including either providing or 

making payments for health care and pe
nsion benefits. . . .
 Held Properties, I
nc. 
has contracted with 
Gingerich 
Construction 
to do tenant improvements for The Laser I
n-stitute For Dermatology. . . .  Gingerich Construction is 

self
-performing the drywall and acoustical work.  
Gin-gerich Construction 
does not meet area labor sta
ndards f
or 
that work
Šthey do not pay prevailing wages to all of their 
employees doing that work, including fully paying for 
family health care and pension.
 Carpenters Local 1506 objects to substandard emplo
y-ers like 
Gingerich Construction 
working in the comm
uni-ty.
 . . . Carpenters Local 1506 believes that 
The Laser Inst
i-tute for Dermatology 
has an obligation to the community 
to see that contractors who perform work on buildings 

they occupy meet area labor standards.  They should not 
be allowed to insulate themselve
s behind ﬁindependentﬂ 
contractors.  For this reason, Local 1506 has a labor di
s-pute with all of these comp
anies.
9  Dr. Shamban experienced consternation and some humili
ation 
because of the wording on the banner and the picture and la
n-guage of the handbill
s.  ﬁThe effect of this banner on my pra
c-tice has been a besmirching of my reputation.  I have nothing to 

be ashamed of which is som
ething that I had to repeat on may 
[sic] occ
asions to my patients, to people who saw it on the 
street, to employees of the h
ospital, to enume
rable people who 
called on the telephone. . . .  I am a well
-known figure in the 
community and people were extremely co
ncerned that I was 
abusing my employees in some way.ﬂ
 B.  Legal Analysis
 At the outset, while Respondent Regional Counci
l specif
ical-ly disclaimed amenability, Respondent Local 1506 admi
tted 
that it was responsible for the displaying of the above
-described 
banner at the 2021 building from September 8 through October 
15.  The amended complaint alleges that R
espondents togethe
r acted in violation of Section 8(b)(4)(ii)(B) of the Act by di
s-playing the ba
nner, and, in her posthearing brief, counsel for 
the General Counsel avouches an agency theory for Respondent 
Regional Council™s liability.  In this regard, I note that R
e-spo
nden
ts are separate and distinct labor organizations within 
the meaning of Section 2(5) of the Act and that a labor organ
i-zation is not automatically r
esponsible for the actions of its 
affiliate.  
Carbon Fuel Co. v. Mine Workers
, 444 U.S. 212 
(1979).  Ne
verthe
less, in 1947, Congress sp
ecifically amended 
the Act, in part, to make both unions and employers subject to 
9 The only difference between the two handbills is in the second pa
r-agraph.  Thus, on one handbill, the paragraph begins ﬁ[Laser Inst
itute] 
has contracted with Gi
ngerich Construction . . . ,ﬂ and, on the other 
handbill, the paragraph begins ﬁ[Held] has contracted with Gi
ngerich 
Construction.ﬂ
 the co
mmon law rules of agency, ﬁ. . . and the Board has a clear 
stat
utory mandate to apply the ordinary law of agency to its 
procee
dings.ﬂ  
Mine Wo
rkers District 2
, 334 NLRB 677, 684 
(2001); 
Cal
ifornia Saw & Knife Works
, 320 NLRB 224, 250 
(1995).  Counsel for the General Counsel relies upon the fo
l-lowing facts for her assertion that Respondent Regional Cou
n-cil was, and r
emains, responsible for Respon
dent Local 1506™s 
displaying of the banner
Šthat Respondents admit Rick Whi
t-tey, employed by R
espondent Regional Council, was on loan to 
Respondent Local 1506 and was present at the pic
keting on 
September 3, that Whittey held himself out as the pe
rson in 
charge of said picketing, and that Respondent Local 1506 was 
not required to reimburse Respondent R
egional Council for 
Whittey™s time.  However, while Respondent Regional Council 

negotiates co
llective
-bargaining agreements on behalf of R
e-spondent Local 1506 
and while it may be true that, under the 
Act, agency pri
nciples must be construed expansively when 
dealing with issues of responsibility for acts and conduct, there 
is no record ev
idence that Whittey, acting on behalf of R
e-spo
ndent Regional Council, a
ctual
ly planned or assisted R
e-spondent Local 1506 in its act of displaying the banner at issue 
herein, and there is no record evidence that he or any other paid 

employee of Respo
ndent Regional Council co
ntrolled, or was 
present during, the displaying of the ban
ner.  Further, the pla
c-ards, held aloft by the pickets on September 3, and the han
d-bills, distributed by the banner bearers, mention only Respo
nd-ent Local 1506 as having a labor dispute with Gingerich Co
n-struction and clai
ming responsibility for the picket
ing and di
s-playing of the ba
nner.  The Board has recently held that an 
agency rel
ationship, between labor organizations, arises only 
where one labor o
rganization ﬁhas the right to controlﬂ the co
n-
duct of its asserted agent, the other labor organization, re
gar
d-ing the matters ﬁe
ntrusted to [it].ﬂ  
Overnite Tran
sportation Co. 
(Dayton, Ohio Terminal)
, 334 NLRB 1074, 1078 (2001).  Her
e-in, there is no record evidence that Respondent Regional Cou
n-cil specifically loaned its employee Whittey to Respo
ndent 
Local 15
06 in order for him to plan or assist in the displa
ying of 
the banner or that Respondent Regional Council co
ntrolled, 
advocated, instigated, supported, co
ndoned, or was aware of 
Respondent Local 1506™s acts and conduct.  In short, I do not 

believe that the
 mere fact Whittey continued to be paid by R
e-spondent R
egional Counsel during his work as Respo
ndent 
Local 1506™s agent is sufficient to make R
espondent Local 
1506 the agent of Respondent Regional Council for the displa
y-ing of 
the instant banner.
10  Accord
ingly, as to whether the 
displaying of the banner may have been violative of Section 
8(b)(4)(ii)(B) of the Act, I shall recommend that the consol
idat-ed complainant be dismissed as to Respondent Regional Cou
n-cil.
 Turning to the alleged unfair labor practice
 herein, a viol
a-tion of Section 8(b)(4)(ii)(B) of the Act, 
the
 provision of the 
Act reads as follows:
  10 I have considered the fact th
at Whittey™s business card ident
ified 
him as a business agent of Respondent Regional Council.  Ho
wever, 
this fact may be susceptible of many interpretations and is not itself 
sufficient to establish an agency relationship between Respo
ndents for 
the picket
ing or displaying of the ba
nner.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 26 Sec. 8(b) It shall be an unfair labor practice for a labor organ
i-
zation or its agents. . . .
  (4)(ii) To threaten, coerce, or restrain any person engaged
 in 
commerce or in a business affecting commerce where . . . an 
object thereof is. . . .
  (B) forcing or requiring any person to cease using, selling, 
handling, transporting, or otherwise dealing in the product of 

any other producer, processor, or manufact
urer, or to cease 
doing business with any other person. . . .  
Provided, 
That 
nothing contained in this clause (B) shall be construed to 

make unlawful, where not otherwise unlawful, any primary 

strike or primary picketing. . . .
  Provided Further, 
That for
 the purpose of this paragraph (4) 
only, nothing contained in such paragraph shall be construed 

to prohibit publicity, other than picketing, for the purpose of 
truthfully advising the public . . . of . . . a primary labor di
s-pute. . . .
  As the Supreme Cou
rt has explained, the above
-quoted prov
i-sion of the Act reflects ﬁthe duel congressional objectives of 
preserving the right of labor organizations to bring pre
ssure to 
bear upon offending employers in primary labor di
sputes and of 
shielding unoffending emp
loyers and others from pressure in 
controversies not their own.ﬂ  
NLRB v. Denver Building Trades 

Council
, 341 U.S. 675, 692 (1951).  Thus, while Section 
8(b)(4)(ii)(B) of the Act leaves unfettered a labor organiz
a-tion™s trad
itional right to engage in direc
t action against an 
employer, with which it is engaged in a primary labor di
spute, 
the provision™s more ﬁnarrowly focusedﬂ purpose is to ﬁrestrict 

the area of indu
strial conflict insofar as this could be achieved 
by prohibiting the most obvious, wide
-sprea
d, and . . . dange
r-ous practice of unions to widen that conflictﬂ and coerce neutral 
employers not concerned with the primary labor dispute.  
Car-penters Los Angeles County District Council Local 1976 v. 

NLRB
, 357 U.S. 93, 100 (1958).  There are essentially
 two 
elements necessary to establish a violation of Section 
8(b)(4)(ii)(B) of the Act.  First, a labor organization must e
n-gage in conduct, which threatens, coerces, or restrains any pe
r-
son.  Second, an object of the foregoing conduct must be to 
force or r
equire any person to cease dealing with or doing bus
i-ness with any other person.  
Electrical Workers Local 761 v. 
NLRB
, 366 U.S. 667, 673 (1961); 
Food & Commercial Wor
kers 
Local 1776 (Carpenters Health Fund)
, 334 NLRB 507, 507 
(2001); 
Service Employees Loc
al 87 (Trinity Maint
enance)
, 312 
NLRB 715, 742
Œ743 (1993).  In the latter regard, it is not ne
c-essary that such be the ﬁsole objectﬂ of the alleged unla
wful 
conduct.  
Denver Building Trades Council
, supra at 689.  Fu
r-ther, it is no less a violation of Sect
ion 8(b)(4)(B) of the Act for 
a labor organization to disrupt the business of an unoffending 
neutral employer, which has no business rel
ationship with the 
primary employer, in the hope that said neutral will be pre
s-sured into interceding in a labor dispute
 between the labor o
r-ganiz
ation and the primary employer.  
Iron Workers Local 272 
(Miller & Solomon)
, 195 NLRB 1063 (1972); 
Los Angeles 
Newspaper Guild Local 69 (Hearst Corp.)
, 185 NLRB 303, 
322 
(1970).
 Clearly, the classic form of conduct, which restrains
 or c
o-erces employers within the meaning of Section 8(b)(4)(ii), i
n-volves picketing, a type of action, which ﬁmay induce a
ction of 
one kind or another irrespective of the nature of the ideas which 

are being disseminated,ﬂ
11 with individuals p
atrolling at t
he 
entrances to a jobsite or a business while carr
ying placards, 
attached to sticks.  
Painters District Council No. 9 (We™re A
s-sociates)
, 329 NLRB 140 (1999); 
Teamsters Local 315 
(Atch
ison, Topeka & Santa Fe Railway Co.)
, 306 NLRB 616 
(1992).  In contrast,
 the instant matters concern the erection and 
statio
nary displaying of a banner, by R
espondent Local 1506, 
on the sidewalk in front of the e
ntrances to an office building in 
which a suite of offices, the jobsite, was located.  While co
n-ceding that the latt
er™s conduct herein may not have constituted 
ﬁtrad
itional picketing,ﬂ counsel for the General Counsel notes 
that Section 8(b)(4)(ii)(B) proscribes ﬁ. . . all conduct where it 
was the u
nion™s intent to coerce, threaten, or restrain third pa
r-ties to cease do
ing business with a neutral employer . . .ﬂ and 
argues that Respondent L
ocal 1506 engaged in two different 
types of 8(b)(4)(ii) proscribed acts and conduct herein
Šsignal 

picke
ting, which is activity ﬁshort of a true [traditional] picket 
lineﬂ but which act
s as a signal to neutrals that symp
athetic 
action is desired, and the use of ﬁfraudulent language,ﬂ d
e-signed to d
eceive the public into b
elieving it had a primary 
labor dispute with Laser Institute, on its banner.  Having co
n-sidered cou
nsel™s arguments and
 those of counsel for Held, I 
find neither theory particularly convictive or compe
lling.  With 
regard to the General Counsel™s signal picketing theory, I b
e-
lieve that counsel has misunderstood and misa
pplied this Board 
concept.  At the outset, rather than 
individ
uals patrolling at 
entrances to a jobsite with placards, what is termed ﬁsignal 
picketingﬂ usually involves more subtle activity
Šfor e
xample, 
the stationing of union business agents some distance away 

from, but not at, the ne
utrals™ entrance to a jo
bsite or the pla
c-ing of placards near such an entrance, positioned so that anyone 

approaching is able to read the printed message.  
Iron Workers 
Pacific NW Council (Hoff
man Construction
), 292 NLRB 562, 
571Œ572 (1989); 
Laborers Local 389 (Calcon Constructio
n), 287 NLRB 570, 571
Œ572 (1987); 
Operating Engineers Local 
12 (Hensel Phelps Co
nstruction Co).
, 284 NLRB 246, 248 
(1987); 
Teamsters Local 182 (Woodward M
otors)
, 135 NLRB 
851, 851 fn. 1, 857 (1962).  While it is true that the United 

States Court of A
ppeals
 for the Ninth Circuit has broadly d
e-fined the me
ssage of such activity as a signal to ﬁneutralsﬂ for 
desired sympathetic a
ction,
12 the Board defines the message of 
signal pic
keting, in 8(b)(4)(i) terms, as conduct intended ﬁ. . . as 
a signal to induce act
ion by those to whom the signal is given.ﬂ  
Teamsters Local 688 (Levitt Furniture Co. of Missouri)
, 205 
NLRB 1131, 1133 (1973).  Moreover, in 
Laborers Local 389
, supra at 574, the Board found that picket signs, which had been 
stuck in or lying on the groun
d near a neutrals™ gate, were ﬁ. . . 
designed . . . to induce employees of subcontractors and other 
secondary e
mployers who were unionized to withhold their 
11 Teamsters Local 802 v. Wohl
, 315 U.S. 769, 776 (1942) (Dou
glas, 
J. concurring).
 12 Iron Workers Local 433 (R. F. Erectors) v. NLRB
, 598 F.2d 1154, 
1158 fn. 6 (9th
 Cir. 1979).
                                                             SOUTHWEST REGIONAL C
OUNCIL OF CARPENTERS
 27 labor from the site;ﬂ in 
Iron Workers NW Council
, supra at 583, 
the Board noted that the effect of 
men gathered around a picket 
sign near a neutrals™ entrance ﬁconstituted a signal to the ﬁe
m-plo
yeesﬂ of secondary and neutral employers to withhold their 
services; and, likewise, in 
Plumbers Local 274 (Stokely
-VanCamp, Inc.)
, 267 NLRB 1111, 1114 (1983), th
e Board no
t-ed that retired members, who were patrolling the sides of a 
street near an e
ntrance for neutral employers, acted as a signal 
to the employees of the neutrals not to enter into the jobsite and 
work.
13  What is clear from the foregoing is that sig
nal picke
t-ing is, in reality, conduct, which ﬁinduces or encouragesﬂ craft 
employees not to cross a picket line and perform services for 
their respe
ctive employers on jobsites
Šput another way, Se
c-tion 8(b)(4)(i) proscribed conduct.  While signal picketing 
may 
also arise to the level of Section 8(b)(4)(ii) conduct, it does so 
only deriv
atively as the ﬁinevitable consequence of su
ccessfully 
inducing or encouraging employees of secondary employers to 
refuse to perform their work tasks. . . .  
Food & Commercial
 Workers Local 1776
, supra at 509
 fn. 8; 
Tea
msters Local 315
, supra at 631.  In my view, the foregoing establishes that co
n-
duct, which is described as signal picketing, does not directly 

threaten, c
oerce, or restrain persons engaged in co
mmerce or in 
indus
tries affecting commerce within the mea
ning of Section 
8(b)(4)(ii).  Accordingly, as Respondent Local 1506™s i
ntent, by 
displaying its banner on the public sidewalk in front of the 2021 
building™s plaza area, was to maximize its exposure to the ge
n-eral pub
lic, including passing pedestrians, p
atients, clients, 
vendors, and motorists and as the General Counsel alleged this 
as constitu
ting only Section 8(b)(4)(ii) violative conduct, cou
n-sel™s signal picke
ting theory is without merit.
 Turning to the General Cou
nsel™s second theory for esta
b-lishing the threatening and coercive nature of Respondent Local 

1506™s display of the banner, that the language of the banner 

was fraudulent and designed to deceive the general public, 
counsel for the General Counsel argues th
at the ba
nner failed to 
name the primary employer, with whom the labor organization 
was engaged in a labor dispute, Gingerich Co
nstruction, and 
that ﬁ. . . it proclaimed the existence of a labor dispute and 
painted the named neutral as deserving ﬁshameﬂ fr
om the 
community due to the dispute.ﬂ  In short, counsel a
rgues, ﬁthe 
natural and foreseeable [impression] the public would draw 
from [Respo
ndent local 1506™s] language was that [it] had a 
primary labor dispute with [Laser Institute].  The co
nclusion, as 
a result, is that the public was being called upon to boycott 
[Laser Institute].ﬂ  Contrary to cou
nsel, I do not believe the 
language on the ba
nner was, in fact, false.  In this regard the 
language of the banner proclaims the existence of a labor di
s-pute be
tween Respondent Local 1506 and Laser Institute and 
describes the latter in di
sparaging terms.  As to the existence of 
a labor dispute, while Respo
ndent Local 1506 admitted it had a 
primary labor dispute with Gingerich Construction, the latter™s 

work was b
eing pe
rformed for the benefit of Laser Institute, 
13 In 
Iron Workers Local 433 (R. F. Erectors)
, 233 NLRB 283, 287 
(1977), the Board decision underlying the above
-cited Ninth Circuit 
decision, the Board noted that the intended effect of the actions of the 
respondent™s agents was to signal to the employees of the neutral e
m-ployers not to enter onto t
he jobsite.
 and it might convincingly be argued that Dr. Shamban po
s-sessed some d
egree of sway over the selection of the drywall 
subcontractor, which was performing the drywall work on her 
suite of o
ffices and that sh
e was unsympathetic to the terms and 
conditions of employment under which the Gingerich Constru
c-tion employees worked.  Moreover, the handbills, which were 
distributed by the banner bearers, explained the labor dispute in 
detail.  Section 2(9) of the Act d
efines a ﬁlabor disputeﬂ as i
n-cluding ﬁ. . . any controversy concerning terms, tenure, or co
n-ditions of employment . . . regardless of whether the di
sputants 
stand in the proximate relation of employer and e
mployee,ﬂ and 
the almost identical provision of t
he Norris
-LaGuardia Act, 29 
U.S.C. 113(c) has been i
nterpreted as covering ﬁsecondaryﬂ 
employers.  
Smith™s Management Corp. v. Electrical Workers 
Local 357
, 737 F.2d 788 (9th
 Cir. 1984).
14  In this regard, I 
believe that few, if any, members of the general
 public, who 
passed by the 
banner, were cognizant of the Act™s definition of 
a labor dispute or, if such had been the wording of the banner, 
would have understood the distinction between a primary and a 
secondary labor dispute.  As to the banner™s deprecat
ing la
n-guage regarding Laser Institute, I think the general public u
n-derstood that labor disputes are often heated and invoke disto
r-tions and imprecatory language.  
Linn v. Plant Guard Workers 
of Ame
rica
, 383 U.S. 53, 58 (1974).  Moreover, I note that 
coun
sel for the General Counsel elicited testimony from Dr. 
Shamban, describing her consternation and emba
rrassment 
caused by the language of the banner.  However, as appeals 
leading to ﬁe
mbarrassment and persuasionﬂ of a neutral are 
permissible (
NLRB v. Busin
ess Machine & Office Appl
iance 
Mechanics Conference Board (Royal Typewriter Co.)
, 228 F.2d 
553, 560 (2d
 Cir. 1955), cert denied 351 U.S. 962 (1956)), a 
statement that a neutral engaged in shameful acts and conduct 
appears to be likewise acceptable.
15  Acco
rdingly, I do not 
believe that the language of the ba
nner constituted coercion or 
restraint within the meaning of Se
ction 8(b)(4)(ii).
 Notwithstanding my conclusions that the theories of cou
nsel 
for the General Counsel are without merit, I believe that R
e-spondent Local 1506 did, in fact, engage in Section 8(b)(4)(ii) 
proscribed conduct as, in the instant circumstances, the displa
y-ing of the banner constituted picketing or, at least, a form of 
picketing.  Thus, notwithstanding the above
-described classic 
des
cription of picketing, p
atrolling alone, patrolling combined 
with the ca
rrying of placards attached to sticks, or confrontation 
do not appear to be essential elements for a finding of picke
t-ing.  Rather, the Board has traditionally held that ﬁ. . . the i
m-portant feature of pic
keting appears to be the posting by a labor 
organization . . . of individuals at the approach to a place of 
business to acco
mplish a purpose which advances the cause of 
the union, such as keeping employees away from work or kee
p-14 I recognize that, for purposes of Sec. 8(b)(4)(B), it is erron
eous to 
conclude ﬁ. . . that neutrals must be totally disengaged from a labor 
dispute.  That is not the law.ﬂ  
Service Employees Local 525 (General 
Maint
enance Co.)
, 329 NLRB 638,
 640 (1999).  However, at this point, 
I am only concerned with the truth or falsity of Respo
ndent Local 
1506™s la
nguage on the banner.
 15 I am cognizant that 
Royal Typewriter
 predates the 1959 amen
d-
ments to the Act; however, I have found no Board or court 
dec
ision 
overruling its continued viability.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 28 ing cus
tomers away from the e
mployer™s business.ﬂ  
Service 
Employees Local 87
, supra at 743; 
Laborers Local 389
, supra at 
573; 
Lumber & Sawmill Workers Local 2797 (Stoltze Land & 
Lumber Co.)
, 156 NLRB 388, 394 (1965).
16  Herein, Respo
nd-ent Local 1506™s banner bea
rers erected and di
splayed their 
banner directly in front of the 2021 building™s plaza, where the 
only building e
ntrance leading to its lobby is located, and a 
mere 50 feet from the sidewalk entrance to the building, and the 

location of the banner was clos
e to the loc
ation of the picketing 
activity on September 3.  Further, vie
wing the record evidence 
in a light most favorable to Respo
ndent Local 1506, assuming 
arguendo
 the latter st
ationed its banner at the above location in 
order to advance its cause of p
ublici
zing a labor dispute with 
Laser Institute, the location of the activity nevertheless ma
n-
dates a conclusion that Respondent Local 1506™s acts and co
n-duct fall within the Board™s broad param
eters for the act of 
picketing, and I so find.
 In defense, cou
nsel for Respondent Local 1506 argues that 
the Board™s definition of pic
keting incorrectly emphasizes its 
object and should take into account the nature of the activity 
and, on this point, canonically asserts that patrolling with picket 
signs and confronta
tion must be present for a labor organiz
a-tion™s conduct to be considered picketing.  At the ou
tset, as 
counsel assuredly recognizes, I am bound by Board law and, 
accordingly, must adhere to the Board™s definition of picketing, 
and, while noting counsel™s c
ontention, I do not believe that 
one may reasonably contend that an individual, who is pa
ssiv
e-ly carrying a placard and standing in a statio
nary manner at an 
entrance to a jobsite, is not engaged in picketing.  Contrary to 

counsel™s determinate view of pic
keting, the Board™s defin
ition 
is purposefully broad, designed to encompass conduct seemin
g-ly not fitting within the classic notion of pic
keting, including 
the longstanding concept of signal picketing, which, as stated 
above, som
etimes involves the mere pl
acement of a picket sign 
near an entrance to a jobsite.  Further, r
equiring patrolling with 
picket signs would mean that conduct, which is not classic 
picketing but which, the Board has concluded, ove
rsteps the 
bounds of propriety and goes beyond persuasio
n so as to b
e-come ﬁcoercive to a very substantial degree,ﬂ
17 would no lon
g-er be pr
oscribed by Section 8(b)(4)(ii).  On this point, in 
Mine 
Workers District 29 (New Beckley Mining Corp.)
, 304 NLRB 
16 Counsel for Respondent Local 1506 argues that this definition is 
ﬁno longer good lawﬂ as handbilling, which, the Supreme Court, in 
Edward J. DeBartolo Corp. v. Florida Gulf Coast Building Trades 
Cou
ncil
, 485 
U.S. 568 (1988), found, does not threaten, coerce, or 
restrain within the meaning of Se
c. 8(b)(4)(ii), falls within it and as it 
makes the object of the conduct an element of the definition and disr
e-gards the first amendment to the Constitution
Šan error of
 law.  I am 
not sure I understand counsel™s latter assertion.  He cited no autho
rity in 
support, and his First Amendment argument assumes that the Board 

was defining unlawful picketing.  In any event, a u
nion™s cause or 
purpose for picketing does not have 
to involve the First Amendment.  
As to his 
DeBartolo
 argument, it is true that the Board™s definition of 
picketing seemingly incorporates handbilling and that the Supreme 
Court differentiated between han
dbilling and picketing.  However, 
considering handbil
ling as an e
xception does not, in my view, vitiate 
the validity of the Board™s defin
ition.
 17 Service Employees Local 399 (William J. Burns International D
e-tective Agency)
, 136 NLRB 431, 437 (1962).
 71, 72 (1991), which i
nvolved an estimated crowd of between 
50 and 140 persons gathered in the parking lot and surrounding 
areas of a motel in the early morning hours, no
twithstanding the 
absence of p
atrolling or picket signs, the Board found the ﬁmass 
activityﬂ to be a form of picketing pr
oscribed by Section 
8(b)(
4)(ii).  Counsel for Respondents™ na
rrow view of picketing 
would eviscerate the coercive nature of such lesser forms of 
picketing.  Moreover, the Board has never required intrusive or 
imperious behavior to be elements of picketing.  In this regard, 

in 
Serv
ice Employees Local 254 (Womens & Infants Hospital)
, 324 NLRB 743, 749 (1997), a labor o
rganization argued that, 
individuals, who were wearing signs and carrying placards and 
who were peacefully standing at parking lot entrances and p
e-destrian entrances to
 a college campus and distributing han
d-bills, were not engaged in picke
ting.  Notwithstanding the lack 
of evidence of confront
ational behavior, the Board adopted an 
administrative law judge™s co
nclusion that picketing had o
c-curred as ﬁthe carr
ying and/or w
earing of signs and placards 
place[d r]espondent™s activities beyond the mere dissemination 
of ideas.ﬂ  Next, counsel co
mpares the erection and displaying 
of the banner to handbilling, which under 
DeBartalo
, supra, 
unaccompanied by picketing, does not itse
lf constitute picke
t-ing, and chara
cterizes it as a ﬁdisciplined, passive, and direct 
display of information,ﬂ a ﬁpure speechﬂ activity entitled to full 
First Amendment prote
ction.  However, I agree with counsel 
for the General Counsel that Respondent Local
 1506™s banner 
was more akin to a picket sign than a handbill in that its display 
was sententiously more dr
amatic.  On this point, Respondent 
Local 1506™s 20
-foot wide and 
4-foot high banner dwarfed the 
size of a leaflet, and its 
2-foot high me
ssage was ob
viously 
designed to more rapidly catch the attention of pedestrians and 

moto
rists, who passed by, than the lengthy message on the 
handbill, which the banner bearers di
stributed.  In fact, as in 
Service Employees Local 254
, supra, one may reasonably argue 
that, given its size, the banner itself was far more significant to 
Respondent Local 1506™s objectives than the idea, which the 

words on the banner co
nveyed.  Further, while one may, of 
course, avoid the message of a handbill by not choosing to 
accept it; t
here could be no such choice with the obtrusive me
s-sage on the banner displayed by Respondent Local 1506.  A
c-cordingly, for the above reasons, I believe that Respondent 

Local 1506™s arguments are without merit and that the latter™s 

displaying of its banner
 constituted picketing in another guise.
18 Having concluded that Respondent Local 1506 e
ngaged in 
picketing, I must next d
etermine whether an object of its acts 
and co
nduct was to force Held, Laser Institute, or any other 
person to cease doing business wit
h Gingerich Constru
ction.  
At the outset, in cases involving picketing, allegedly viol
ative 
of Se
ction 8(b)(4)(B) of the Act, an office building, such as the 
2021 building, has been classified, by the Board as a co
mmon 
situs (
Service Employees Local 87
, su
pra; 
Building Service 
Employees Local 254 (Lechmere Sales)
, 173 NLRB 280 
(1968)), and, based upon its admi
ssion and the handbills, which 
18 My finding is wholly dependent upon the Board™s defini
tion of 
picketing and the fact m
atrix herein, and I express no opinion or make 
any finding regarding the display of the banner in any other location or 
at any other distance from the 2021 building entrances.
                                                                                                                        SOUTHWEST REGIONAL C
OUNCIL OF CARPENTERS
 29 were distributed to pedestrians by the banner bearers, Respo
nd-ent Local 1506™s primary labor dispute was with Gingerich
 Construction.  Clearly, then, for purposes of this section of the 
Act, Held, Laser Institute, and every other tenant of the 2021 
building were neutral, secondary employers with regard to R
e-spondent Local 1506™s pr
imary labor dispute with Gingerich 
Constru
ction.  However, the Board and courts have held that,  
ﬁ. . . picketing at the premises of a neutral, secondary employer 
. . . is not per se a viol
ation of the Act.ﬂ  
Food & Commercial 
Workers Local 1776
, supra at 508
Œ509.  Thus, a union™s se
c-ondary picket
ing of retail stores, which is confined to persua
d-ing customers to cease buying the product of the primary e
m-ployer, does not violate Section 8(b)(4)(II)(B) of the Act.  
NLRB v. Fruit & Veget
able Packers Local 760
, supra.
19  ﬁThe 
test for determining wheth
er such picketing is lawful is the 
objective of the secondary activity, as gleamed from the su
r-rounding ci
rcumstances.ﬂ  
Food & Comme
rcial Workers Local 
1776
, supra at 509.  Further, the substitution of violent coercion 

in place of peaceful persuasion, suc
h as herein involved, would 
not itself remove the acts and conduct from the proscription of 
Section 8(b)(4)(ii)(B), for ﬁit is the object of union [coercion] 
that is proscribed by that section, rather than the means adopted 
to make it felt.ﬂ  
NLRB v.
 Inter
national Rice Milling Co.
, 341 
U.S. 665, 672 (1951).  Adhering to these principles, while I 

believe that, by erecting and displaying its banner, Respo
ndent 
Local 1506™s intent may have been to protest Gingerich Co
n-
stru
ction™s failure to pay the labor organ
ization™s area standard 
wages and fringe benefits to its employees and L
aser Institute™s 
apparent lack of interest as to whether Gi
ngerich was, in fact, 
paying prevailing area standard wages and fringe benefits, R
e-spondent Local 1506™s acts and co
nduct cle
arly also had an 
unlawful cease doing business obje
ctive.  As to this, during the 
incident on September 3, asked why Respondent Local 1506 
was picketing at the 2021 building, Rick Whi
ttey, acting in his 
capacity as an agent for the former, told Robert Held
 ﬁ. . . that 
he wanted . . . me to quit doing business with Gingerich and 
start doing business with only union contractors. . . .ﬂ  Mor
eo-ver, that Respondent Local 1506™s erection and displa
ying of its 
banner, which, I believe, was a form of picketing, fai
led to 
conform to the 
Moore Dry Dock
20 standards for picketing at a 
common s
itus, such as the 2021 building, is further evidence of 
a secondary object.
21  In this regard, no
twithstanding that Ro
b-19 Likewise, in 
Carpenters District Council of D
etroit (Douglas 
Co.)
, 322 NLRB 612, 612 (1996), the union™s jo
bsite picketing was 
ﬁengaged in solely for the lawful purpose of protesting [the pr
imary™s] 
failure to meet area standards.ﬂ  As the picket signs correctly identified 
the primary and as there wa
s no evidence of a se
condary object, the 
Board found that the picketing did not vi
olate Sec. 8(b)(4)(B) of the 
Act.
 20 Sailors Union (Moore Dry Dock)
, 92 NLRB 547 (1950).
 21 The four criteria require that (1) the picketing be strictly limited to 
times when
 the situs of the dispute is located on the secondary e
mplo
y-
er™s premises; (2) the primary e
mployer be engaged in its normal bus
i-ness at the situs at the time of the picketing; (3) the pic
keting be limited 
to places reason
ably close to the location of the 
situs; and (4) the pic
k-
eting disclose clearly that the dispute is with the primary e
mployer.  If 
the picketing co
nforms to these criteria, it is presumed to be lawful 
primary picketing.  
Oil Workers Local 1
-591 (Burlington Nort
hern 
Railroad)
, 325 NLRB 324,
 327 fn. 11 (1998).
 ert Held informed Whittey the Gingerich 
employees worked, 
each day, from midnight to 10 a.m.; Respondent L
ocal 1506 
erected and displayed its banner each day when no Gi
ngerich 
Construction employees were working inside the Laser Institute 
office suite, and, of course, the banner failed to di
sclose that 
Local 1506™s 
primary dispute was with Gingerich Co
nstru
c-tion.
22  In these circumstances, including Whittey™s admission 
and the nature of Respondent Local 1506™s co
nduct, I believe 
the latter™s displaying of the banner at the 2021 buil
ding had a 
clear secondary objectiv
eŠthat of pla
cing pressure upon Laser 
Institute and the other tenants of the 2021 building to, in turn, 
place pressure upon Held to force it to cease doing business 
with Gingerich Construction.  In these circumstances, I find 
that Respondent Local 1506™s a
cts and conduct were violative 
of Section 8(b)(4)(ii)(B) of the Act.  
Service Emplo
yees Local 
87, supra.
 CONCLUSIONS OF 
LAW 1.  Held is, and has been at all times material
, an e
mployer 
engaged in commerce or in an industry affecting co
mmerce 
within the mea
ning of Section 2(2), (6), and (7) of the Act.
 2.  Laser Institute is, and has been at all times material, an 
employer engaged in commerce or in an industry affecting 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.
 3.  Respondent Loca
l 1506 is, and has been at all times mat
e-rial, a labor o
rganization within the meaning of Section 2(5) of 
the Act.
 4.  Held, Laser Institute, Medical Associates, and Gi
ngerich 
Construction are, and have been at all times material, persons 
engaged in commer
ce or in businesses affecting co
mmerce 
within the meaning of Section 8(b)(4) of the Act.
 5.  From September 8 through and i
ncluding October 15, 
2003, by picketing at the 2021 building by means of a ba
nner, 
which failed to identify Gingerich Construction as
 the e
mployer 
with which it had a primary labor dispute, at times when Gi
n-gerich Construction employees were not working at the Laser 
Institute™s suite of offices, Respondent Local 1506 e
ngaged in 
said acts and conduct for an object of placing pressure upo
n Laser Institute and the other tenants of the 2021 building to, in 

turn, place pressure upon Held to force it to cease doing bus
i-ness with Gingerich Constru
ction.
 6.  The aforementioned unfair labor practices affect co
m-merce within the meaning of Section 
2(6) and (7) of the Act.
 THE 
REMEDY
 Having found that Respondent Local 1506 has engaged in 
certain unfair labor pra
ctices within the meaning of Section
  22 Bluntly put, while the wording on the banner was not untrut
hful, 
in the circumstances of this case, the display of the banner co
nstituted 
picketing.  Thus, Respo
ndent Local 1506™s failure to name the primary 
employer on its banner ev
idenced a secondary object.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 30 8(b)(4)(ii)(B) of the Act, I shall recommend that R
espondent 
Local 1506 be ordered to cease and desist
 from e
ngaging in
  said acts and conduct and to take certain affirmative actions 
designed to effectuate the purposes and policies of the Act.
 [Recommended Order omitted from publication.]
  